To compel respondent to apportion among the townships, for assessment and collection, a balance claimed to be due the state.
Granted in part July 11, 1889.
Held, that loss upon tax lands sold under the provisions of Sec. 124, of the tax law of 1869, is not a proper charge against the county, said act being prospective only in its operation, but where such item has been paid by the county to the state it cannot be *1311used as a set-off against any lawful claim of the state; that the county is liable for interest'on the annual balance due from the county to the state and that How. Stat., Sec. 1140, which provides that all losses that may be sustained by the default of any county 'treasurer in the discharge of duties imposed upon him by the tax law of 1869 shall be chargeable to the county, covers a default of the treasurer in not paying over the amount due the state on tax sales.